DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed June 7, 2022.  Applicant has amended claims 1, 6, 9-10, 15, 18-20 and canceled claims 3 and 16.  Currently, claims 1-2, 4-15, 17-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 19-20 are withdrawn in light of applicant’s amendments to claims 19-20.
The 35 U.S.C. 101 rejections of claims 1-2, 4-15, 17-20 are withdrawn in light of applicant’s amendments to claims 1, 6, 9-10, 15, 18-20.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 6/7/22 have been considered but are not persuasive in regards to the 103 rejection.   Applicant argues on p. 8 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 10 of the remarks that Marsden does not generate such reports.  Examiner notes presenting a report can be considered generating a report given broadest reasonable interpretation.  Examiner further notes Marsden is not simply a search system but rather extracts data associated with oilfield project and uses some searching algorithms to obtain data based on predetermined quality data and then sends the results based on a comparison with a threshold (see Marsden, para [0006]).  Applicant further argues on p. 11 of the remarks that Marsden shows word matching for relationships to show roles.  Examiner does not see how the cited art is still not teaching roles even if that is how roles are associated for a report since transmitting the report can be considered generating given broadest reasonable interpretation.  Applicant further argues that Germain does not show natural or language in the disclosure.  Examiner disagrees and notes Germain shows textual reports at para [0023] and Figs 2B, 2C shows reports using natural language.  Hale is also included to explicitly show using an NLP engine to generate NLP reports.  Therefore, the combination of references shows these limitations were obvious to one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden et al. (US 2010/0121861 A1) (hereinafter Marsden) in view of Germain et al. (US 2016/0163078 A1) (hereinafter Germain) in view of Hale et al. (US 2011/0035208 A1) (hereinafter Hale).

Claims 1, 15 and 19:
Marsden, as shown, discloses the following limitations of claims 1, 15 and 19:
A method (and corresponding system and computer-readable storage media) comprising: receiving a digital well plan generated for a well at a wellsite, wherein the digital well plan specifies a drilling operation workflow for execution using a wellsite system at the wellsite (see para [0028], "the event may be a search or other access to oilfield data while the setting or circumstances (referred to as the current state) may relate to aspects of performing oilfield operations, such as the identity or profile of a user, an asset/project location, aspects of oilfield data with which the user is working, aspects of oilfield software application (e.g., the host application (300)) and oilfield workflow used in the project (e.g., the one or more workflow states described above), etc." and Fig 4 where the oilfield worfklow that is capable of being used in a software application can be considered a digital well plan);
receiving…sensor data acquired during execution of the drilling operation workflow (see para [0024], "FIG. 1.4 depicts a production operation being performed by a production tool (106.4) deployed from a production unit or christmas tree (129) and into the completed wellbore (136) of FIG. 1.3 for drawing fluid from the downhole reservoirs (104) into surface facilities (142) via a gathering network (146). Sensors (S) positioned about the oilfield (100) are operatively connected to a surface unit (134) with a transceiver (137) for collecting data (135), for example, reservoir data, wellbore data, surface data and/or process data.");
receiving state information for the wellsite system (see para [0028], "access to oilfield data while the setting or circumstances (referred to as the current state) may relate to aspects of performing oilfield operations, such as the identity or profile of a user, an asset/project location, aspects of oilfield data with which the user is working, aspects of oilfield software application (e.g., the host application (300)) and oilfield workflow used in the project (e.g., the one or more workflow states described above)' and see para [0029]-[0030]) wherein the state information is generated using at least a portion of the real-time sensor data (where para [0024] shows sensors are used to supply the reservoir, wellbore and surface data which is the type of data used to describe the oilfield data that is used in the oilfield workflow data shown in para [0027]-[0028]); 
receiving contextual information for a role associated with the drilling operation workflow (see para [0028], "the context information may be categorized into context information categories according to these aspects. These context information categories may be referred to as dimensions of relevance." and see para [0033], "the context service engine (714) may be configured to extract context information from the current state of the user (734) in the setting described above." and see para [0036], showing role part of the user data); 
generating a … report based at least in part on the state information and based at least in part on the contextual information (see para [0030], "The data context service window (303) may present the results (i.e., oilfield data items such as data entry from a database or other relevant documents, files, reports, web content, etc.) from various searches performed based on context information extracted from the host application (300) in the form of one or more search profiles."); and 
Marsden, however, does not specifically disclose transmitting the natural language report via a network interface based at least in part on an identifier associated with the role.  In analogous art, Germain discloses the following limitations:
receiving real-time sensor data…( see para [0017], "Well data module 112 provides real-time robust data capture, storage, retrieval and integration of well activity data. In other embodiments, well data module 112 may also process other reservoir related data that spans across all aspects of the well planning, construction and completion processes such as, for example, drilling, cementing, wireline logging, well testing and stimulation. Such data includes, for example, calibrated data received from well sensors, as well as data representing various petrophysical properties as understood in the art.")
a natural language report (see para [0023], showing the report can be textual and Figs 2B-2C, showing natural language displayed in the reports)…wherein the natural language report is tailored for the role (see para [0014], showing the reports can be customized for a user and see para [0023], showing data from the textual report can be displayed based upon user-authorization levels or the event name);
transmitting the natural language report via a network interface based at least in part on an identifier associated with the role (see para [0023], where the report that is seen is based on user authorization level)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Marsden with Germain because providing natural language reports provides enhances the way data is represented in the drilling progress (see Germain, para [0001]-[0004]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Marsden and Germain do not specifically disclose using a natural language engine.  In analogous art, Hale discloses the following limitations:
using a natural language processing engine (see para [0062], "notifies the application each time a change to the report occurs by using event triggers--such changes could include those identified by the NLP system or those provided by direct submission (e.g. patient information); and notifies the application when it is done with the report. Consequently, the application obtains a complete knowledge based historical report that it can use as desired.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for extracting a report using natural language processing taught by Hale in the Marsden and Germain combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 4-7, 17-18, 20
	Further, Marsden discloses the following limitations:
receiving the natural language report via a network interface of a device and rendering the natural language report to a display of the device (see para [0030], [0073], and Figs 3.2, 9 )
wherein the state information corresponds to a subsystem of the wellsite system and wherein the role is associated with the subsystem (see para [0029], [0042])
wherein the generating occurs according to a time schedule (see para [0044])
receiving contextual information for a different role associated with a workflow and generating a different natural language report based at least in part on the state information and based at least in part on the contextual information for the different role (see para [0057], showing various results organized into multiple pages and see Fig 6), 
receiving two sets of contextual information and generating two different natural language reports based at least in part on a common portion of the state information (see para [0028], where the search can be related to common information associated with the state such as profile of a user or location and see para [0057] and Fig 6, showing different reports generated for such common information)
Marsden does not specifically disclose wherein the different natural language report is tailored for the different role.  In analogous art, Germain discloses the following limitations:
wherein the different natural language report is tailored for the different role (see para [0023], "Still referring to FIG. 2A, in certain other embodiments, BCWR system 100 may generate pop-ups 214A-C in response to user-selection of an event bar 212. User-selection may be, for example, accomplished via a touch screen tap or mouse click of an event bar 212 or other display element. Pop-ups 214 may comprises a variety of well related data such as, for example, reports for the specified well activity in textual, audio, pdf format, etc. FIG. 2B illustrates a pop-up 214 in which a pdf 218 is displayed in certain embodiments. Here, the pdf 218 is fully displayed in the pop-up such that the use can read the report without having the open the report. Alternatively, the reports may contain a variety of information such as, for example, the status of activities. The full report may then be viewed or certain portions of the report may be viewed in response to user-selection. For example, although the full report may contain all data capture by BCWR system 100, data may be displayed based upon user-authorization levels, which may be configured by a system administrator. Nevertheless, such activities may be provided to BCWR system 100 via a number of ways, such as, for example, via well data module 112. In other embodiments, user-selection of event bars 212 may redirect the user to a report properties page that may contain, for example, the event code, event start/end dates, report name and date, wellbore, etc.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:
Marsden and Germain not specifically disclose a remote natural language processing engine.  In analogous art, Hale discloses the following limitations:
wherein the natural language processing engine is remote from the wellsite system (Figs 2-3, where the NLP system and processor is separated from the server, core system and report system), wherein the generating comprises transmitting information to the remote natural language processing engine and, responsive to the transmitting, receiving the natural language report (see para [0062], "notifies the application each time a change to the report occurs by using event triggers--such changes could include those identified by the NLP system or those provided by direct submission (e.g. patient information); and notifies the application when it is done with the report. Consequently, the application obtains a complete knowledge based historical report that it can use as desired.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for extracting a report using natural language processing taught by Hale in the Marsden and Germain combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 10:
	Further, Marsden discloses the following limitation:
wherein the wellsite system comprises a natural language processing engine (see para [0030], showing the host engine can activate the data context and see para [0073])
Marsden does not explicitly disclose natural language processing.  However, in analogous art, Germain shows generating a report with natural language (see para [0023] and Figs 2b-2c)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hale further shows generating comprises utilizing the natural language processing engine (see para [0062] and Figs 3-4, showing natural language processing is used to create a radiological report where it would be obvious that other types of reports could be made using natural language processing engines based on different types of data  ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for extracting a report using natural language processing taught by Hale in the Marsden and Germain combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:
Marsden does not specifically disclose an overlay on the graphical user interface.  In analogous art, Germain discloses the following limitations:
transmitting at least a portion of the state information via the network interface based at least in part on the identifier associated with the role (see para [0023]) wherein the portion of the state information is renderable via a graphical user interface, wherein the natural language report is renderable as an overlay   on the graphical user interface (see para [0023], where popup is equivalent to overlay)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method to represent well activities  taught by Germain in the method for quality measure of a data context service of Marsden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 12-14:	
	Further, Marsden discloses the following limitations:
wherein the role comprises a driller (see para [0053], a user role in the oilfield project), a service provider (see para [0053], a user role in the oilfield project) or   a governmental authority (see para [0053], a user role in the oilfield project)
Examiner notes that the specific type of role is considered non-functional descriptive language.  Thus, Marsden showing any oilfield project data role sufficiently teaches the claimed roles of claims 12-14.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden, Germain and Hale, as applied above in claim 1, and further in view of Nuthakki et al. (US 2008/0256096 A1) (hereinafter Nuthakki).

Claim 8:
Marsden, Germain and Hale do not specifically disclose wherein the identifier is associated with a particular language.  In analogous art, Nuthakki discloses the following limitations:
wherein the identifier is associated with a particular language and wherein the natural language report is generated in the particular language (see para [0044]-[0047], showing reports in different language where the report definition, report data and metadata are identifiers which includes the definitions to provide localization (different languages));
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Marsden, Germain and Hale with Nuthakki because enabling different languages for the reports allows users who speak different languages to understand the data and thus increase user appeal (see Nuthakki, para [0001]-[0004])                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of developing a report capable of providing information from a local database taught by Nuthakki in the Marsden, Germain and Hale combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CA 2766763 A1

Hoffman et al. "Sequence Mining and Pattern Analysis in Drilling Reports with Deep Natural Language Processing”


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624